      Case 1:18-cv-04993-NRB Document 78 Filed 12/20/18 Page 1 of 3

                                                        USDCSDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STA TES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                           DOC#:- - - - - - -
                                                        DATE FILED: 12,/2.,o//Q

                                       Case No. Case 1: 18-cv-04993-NRB
IN RE AEGEAN MARINE PETROLEUM
NETWORK INC. SECURITIES
LITIGATION


This document Relates to All Actions



                   (PR~D] REVISED SCHEDULING ORDER
          Case 1:18-cv-04993-NRB Document 78 Filed 12/20/18 Page 2 of 3




          WHEREAS, on October 30, 2018, this Court entered an Order (ECF No. 69)

(i) consolidating the pending actions under the caption, In re Aegean Marine Petroleum Network

Inc. Securities Litigation, No. 18 Civ. 4993 (NRB); (ii) appointing Utah Retirement Systems as

lead plaintiff ("Lead Plaintiff'); (iii) appointing Berman Tabacco as lead counsel; (iv) directing

Lead Plaintiff to file an amended complaint within 60 days of the Order (the "Consolidated

Complaint"); and (v) directing defendants to respond to the Consolidated Complaint within 60

days of its filing (the "October 30 Order").

          WHEREAS, pursuant to the October 30 Order, (i) the Consolidated Complaint is due on

December 31, 2018; (ii) defendants must respond to the Consolidated Complaint by March 1,

2019; (iii) Lead Plaintiff must file any opposition to any motion to dismiss by April 30, 2019;

and (iv) defendants must file their reply in support of any motion to dismiss by May 30, 2019.

          WHEREAS, on November 15, 2018, Defendant Aegean Marine Petroleum Network Inc.

filed a Suggestion of Bankruptcy for Aegean Marine Petroleum Network Inc. and Certain of Its

Subsidiaries [("Debtors")] and Notice of Automatic Stay (ECF No. 72), stating that the Debtors'

filing of their voluntary petitions gives rise to a stay of "the commencement or continuation of

any judicial, administrative, or other action or proceeding against the Debtors (i) that was or

could have been commenced before the commencement of the Chapter 11 Cases or (ii) to

recover a claim against the Debtors that arose before the commencement of the Chapter 11

Cases."

          WHEREAS, on December 14, 2018, Lead Plaintiff submitted a letter (ECF No. 76)

requesting to extend the time to file its Consolidated Complaint from December 31, 2018 to

January 31, 2019.

II
  Case 1:18-cv-04993-NRB Document 78 Filed 12/20/18 Page 3 of 3




  IT IS HEREBY ORDERED as follows:

  (a)   Lead Plaintiff shall file its Consolidated Complaint no later than January 31, 2019;

  (b)   Lead Plaintiff shall provide a status update to the Court regarding service of the

        Consolidated Complaint by March 1, 2019;

  (c)   No responses are due from Defendants until further order from the Court.

  SO ORDERED.




Datect,A~~W                      L~~
                               THE HONORABENAoMIREICEBUCHWALD
                               UNITED STATES DISTRICT JUDGE




                                         2
